Case 4:20-cr-00102-SDJ-KPJ Document 32 Filed 01/04/21 Page 1 of 2 PageID #: 68




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
               Plaintiff,                         §
v.                                                §     CRIMINAL ACTION NO. 4:20-CR-102
                                                  §
ERICK PERALTA (1),                                §
                                                  §
               Defendant.                         §


                    MEMORANDUM ADOPTING REPORT AND
             RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the above-referenced criminal action, the Court having

heretofore referred the request for the revocation of Defendant’s supervised release to the United

States Magistrate Judge for proper consideration.      The Court has received the Report and

Recommendation of the United States Magistrate Judge pursuant to its order. Defendant having

waived allocution before the Court as well as his right to object to the report of the Magistrate

Judge, the Court is of the opinion that the findings and conclusions of the Magistrate Judge are

correct.

       It is therefore ORDERED that the Report and Recommendation of the United States

Magistrate Judge is ADOPTED as the opinion of the Court.

       It is further ORDERED that Defendant’s supervised release is hereby REVOKED.

       It is further ORDERED that Defendant be committed to the custody of the Bureau of

Prisons for a term of five (5) months, with a term of supervised release of twenty-four (24) months

to follow.
Case 4:20-cr-00102-SDJ-KPJ Document 32 Filed 01/04/21 Page 2 of 2 PageID #: 69




       The Court further recommends the imposition of the special conditions set forth in the

Report and Recommendation, as follows:

       You must participate in a program of testing and treatment for substance abuse and follow

the rules and regulations of that program until discharged. The probation officer, in consultation

with the treatment provider, will supervise your participation in the program. You must pay any

cost associated with treatment and testing.

       It is ordered that you must pay to the United States a special assessment of $100, which is
       .
due and payable immediately. Any and all financial penalties must be made payable by cashier’s

check or money order made out to the United States District Court and forwarded to the Fine and

Restitution Section, U.S. Courts, 211 West Ferguson Street, Room 106, Tyler, Texas 75702.

       You must obtain a General Education Diploma (GED) within the first year of supervision,

if not obtained while incarcerated.

       The Court also recommends that Defendant be housed in a Bureau of Prisons facility in the

North Texas area, if appropriate.

           So ORDERED and SIGNED this 4th day of January, 2021.




                                                           ____________________________________
                                                           SEAN D. JORDAN
                                                           UNITED STATES DISTRICT JUDGE




                                                2
